Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1:  Claim 1 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a scroll compressor comprising a fixed scroll having a first cooling chamber, an orbiting scroll having a second cooling chamber, a flexible conduit in fluid communication with the first cooling chamber and the second cooling chamber, an integrated aftercooler comprising a plate removably secured to the fixed scroll, the plate comprising a compressed working fluid inlet and a compressed working fluid outlet. " as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Regarding Claim 11:  Claim 11 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a scroll compressor comprising: a fixed scroll having a first cooling chamber, an orbiting scroll having a second cooling chamber, a flexible conduit in fluid communication with the first cooling chamber and the second cooling chamber, an integrated aftercooler comprising a plate removably secured to the fixed scroll, the plate comprising a compressed working fluid inlet and a compressed working fluid outlet.   " as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 11.
Regarding Claim 16:  Claim 16 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a scroll device comprising a fixed scroll having a first cooling chamber, an orbiting scroll having a second cooling chamber, an integrated aftercooler comprising a plate removably secured to the fixed scroll, the plate comprising a compressed working fluid inlet and a compressed working fluid outlet, the compressed working fluid inlet in fluid communication with the fixed scroll to receive the compressed working fluid  " as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        5/18/2022